11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Darrell Craig White
            Appellant
Vs.                  No. 11-05-00055-CV -- Appeal from Walker County
Jackie Edwards, Senior Warden et al
            Appellees
 
            On December 1, 2004, the trial court signed the order dismissing Darrell Craig White’s suit
against Jackie Edwards (senior warden), J. Ginsel (assistant warden), Cynthia Wood (property
officer), and B. Harris (property officer).  White filed a pro se motion for reconsideration and a pro
se notice of appeal.  White failed to file either an affidavit of inability to pay costs on appeal or the
required filing fee.  TEX.R.APP.P. 5 & 20.
            On March 1, 2005, the clerk of this court wrote White and informed him that neither the
affidavit nor the filing fee had been filed.  The clerk further informed White that failure to pay the
filing fee on or before March 16, 2005, could result in the dismissal of this appeal.  There has been
no response to our March 1 letter.
            Therefore, the appeal is dismissed.
 
                                                                                    PER CURIAM
 
March 31, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., 
and Wright, J., and McCall, J.